Citation Nr: 9900667	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  94-46 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased evaluation for tardive dyskinesia 
of the right upper extremity, currently rated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from April 1959 to January 
1963.  

When the veterans claim was last considered by the Board of 
Veterans Appeals (the Board) in February 1997, the case was 
returned to the Department of Veterans Affairs (VA) 
Washington, D.C., Regional Office (RO) for additional 
development.  For reasons that will be set forth below, the 
case must be remanded to the RO for due process development 
and readjudication.


REMAND

When the veterans claim was last before the Board, inter 
alia, the Board had found based upon a March 1995 
hospitalization report that it was unclear whether the 
veterans tardive dyskinesia has resolved.  For that reason, 
the Board advised that the veteran should be examined to 
determine the current severity of his tardive dyskinesia of 
the right upper extremity.  

The veteran was scheduled for a neurological examination for 
rating purposes but the examination was canceled by the 
veteran according to an August 1997 VA computer printout 
notation.  It does not appear, however, that the veteran was 
informed of the consequences of a failure to report.  See 
Connolly v. Derwinski, 1 Vet. App. 566 (1991); 38 C.F.R. 
3.655 (1998).

Given that a failure to report for an examination in a claim 
for an increased evaluation without good cause shown will 
result in the dismissal of his claim under 38 C.F.R. § 3.655, 
the Board finds that another effort should be made to 
schedule the veteran for such an examination with the 
consequences of the failure to report being fully explained 
to him.  

Accordingly, this case is REMANDED for the following 
development:

1.  The veteran should be scheduled for a 
VA examination by a neurologist to 
determine the current severity of the 
veterans tardive dyskinesia of the right 
upper extremity.  In scheduling the 
veteran for such examination, the RO 
should inform the veteran of the 
applicable provisions of 38 C.F.R. § 
3.655, concerning the potentially adverse 
impact of failing to report for his VA 
examination without good cause, including 
the likelihood of the dismissal of his 
claim.  A copy of the letter of such 
notification, together with that 
informing him of the date and time to 
appear for the examination, should be 
associated with the claims folder.

2.  If the veteran does report for the VA 
neurological examination to determine the 
current severity of his tardive 
dyskinesia of the right upper extremity, 
the claims folder and a copy of this 
remand should be made available to the 
examiner for review before the 
examination.  The examiner should comment 
on the severity of the manifestations of 
tardive dyskinesia and give an opinion as 
to whether the disability would be 
considered moderately severe, severe or 
pronounced.  If the severity of these 
manifestations can not be quantified, the 
examiners should so indicate.  With 
respect to the subjective complaints of 
pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement.  The 
examiner is also requested to comment 
upon whether or not there are any other 
medical or other problems that have an 
impact on the functional capacity 
affected by the service connected tardive 
dyskinesia of the right upper extremity, 
and if such overlap exists, the degree to 
which the nonservice connected problem 
creates functional impairment that may be 
dissociated from the impairment caused by 
the service connected disability  If the 
functional impairment created by the 
nonservice connected problem can not be 
dissociated, the examiners should so 
indicate.

3.  Thereafter, the RO should 
readjudicate the current claim. This 
readjudication include consideration of 
whether the examination, if conducted, is 
adequate.  To the extent the benefits 
sought are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case.  This document should include 
reasons and bases for the holdings.  If 
the denial of the veterans claim is 
based upon a failure to report for 
examination without good cause shown, the 
supplemental statement of the case should 
set out and explain the applicable 
provisions of 38 C.F.R. § 3.655.  The 
veteran and his representative shall be 
provided time to respond to the document.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  No action is required of 
the veteran until he is notified.  The Board intimates no 
opinion as to the outcome in this case by the action taken 
herein.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MICHAEL A. PAPPAS
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
